PER CURIAM.
On this appeal from an order of the county judge’s court, admitting to probate a copy of a will over appellant’s protest, he has assigned 54 errors upon which he presented 17 questions.
Appellant argued that evidence was lacking to support the court’s findings that the deceased was a resident of Florida, that due execution of the will under § 731.07, Fla.Stat., F.S.A., was proved as required by § 732.24, Fla.Stat., F.S.A., that the copy of the will which was offered for probate was proved as provided under § 732.-27, Fla.Stat., F.S.A., and that there had been no revocation of the will.
Upon examination of the record, with the benefit of the briefs of the parties and arguments of 'counsel, we conclude that those essential and controlling findings of *472the county judge were supported by substantial evidence, and that he did not misinterpret the legal effect of the evidence as a whole.
No useful purpose would he served by stating the factual details, and the arguments made on these matters. We have considered the other points raised by the appellant and find them also to be without merit.
The judgment appealed from should be, and hereby is,
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.